Calhoon, J\,
delivered tbe opinion of tbe court.
We do not think the act for the relief of I. W. Carter obnoxious to any of the objections so strongly put by counsel, and we think it properly became a law under see. 72 of our constitution. We know of no provision of that instrument preventing the people, through their legislature, from being honest. If it was the.purpose of the constitutional convention to forbid restitution of money wrongfully in the treasury, that body would be a stench to all civilized peoples. This legislative act is avowedly to make restitution, though it is styled a donation, and there is a specific clause in the constitution authorizing donations. It was not designed to establish public moral turpitude as a crystallized principle of state policy.

Affirmed.